Examiner’s Comment
The corrected drawing sheet filed on July 2, 2021 is accepted. 
For the record, the applicant’s remarks about the previous objection to Fig. 16 are without merit.  The applicant appears to have not understood the objection.  The objection was not that Fig. 17B rendered Fig. 16’s block S30D2 incorrect.  Rather, Fig. 16 as a whole (and on its own) was objected to “because step S30D2 says ‘FORM SECOND DIELECTRIC PARTICLE LAYER’ when Fig. 16 does not earlier mention forming a first dielectric particle layer.”  The examiner cited the Figs. 17A-17B disclosure merely to support the Fig. 16 correction.

Registered practitioners can telephone the examiner at (202) 625-2694.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.
/MARK V PRENTY/Primary Examiner, Art Unit 2814